Case 1:16-cv-05263-AKH Document 391 Filed 05/28/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

FrontPoint Asian Event Drive Case No. 1:16-cv-05263-AKH
Fund, Ltd., et al Plaintiff,

-against-
Citibank, N.A., et al Defendant.

 

NOTICE OF CHANGE OF ADDRESS

TO: ATTORNEY SERVICES CLERK AND ALL OTHER PARTIES

I have cases pending [ I have no cases pending

Pursuant to Local Rule 1.3 of this Court, please take notice of the following attorney information change (s) for:

Catherine Fairley Spillman
FILL IN ATTORNEY NAME

 

My State Bar Number is 384879

My SDNY Bar Number is:

Iam,
An attorney
[| A Government Agency attorney
[] A Pro Hac Vice attorney

FIRM INFORMATION (Include full name of firm (OLD AND NEW), address, telephone number and fax number):

OLD FIRM: FIRM NAME: Akin Gump Strauss Hauer & Feld, LLP
FIRM ADDRESS:_1333 New Hampshire Avenue, N.W.
FIRM TELEPHONE NUMBER: Washington, D.C. 20036
FIRM FAX NUMBER: Ph: 202-887-4409, Fax: 202-887-4288

NEW FIRM: FIRM NAME: _ Akin Gump Strauss Hauer & Feld, LLP
FIRM ADDRESS: 2001 K Street, N.W.
FIRM TELEPHONE NUMBER: Washinaton, D.C. 220006
FIRM FAX NUMBER: Ph: 202-887-4409, Fax: 202-887-4288

I will continue to be counsel of record on the above-entitled case at my new firm/agency.

Iam no longer counsel of record on the above-entitled case. An order withdrawing my appearance
wasenteredon by Judge

 

Dated: May 28, 2019 Catherine Fairley Spillman
ATTORNEY’S SIGNATURE
